Exhibit 10.75
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Originally Effective March 12, 2003
First Amendment Effective January 1, 2004
Amendment and Restatement Effective May 17, 2006
Second Amendment and Restatement Effective March 1, 2007
Third Amendment and Restatement Effective November 18, 2008
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between
Gen-Probe Incorporated, a Delaware corporation with offices at 10210 Genetic
Center Drive, San Diego, California 92121 (“Gen-Probe”), and Henry L. Nordhoff
(the “Executive”).
     The parties hereto agree as follows:

1.   Amendment and Restatement of Employment Agreement. The Employment Agreement
between Gen-Probe and Executive dated March 12, 2003, as previously amended as
of January 1, 2004, May 17, 2006 and March 1, 2007, is hereby amended and
restated as set forth herein as of November 18, 2008 (the “Amendment Effective
Date”).

2.   Term of Employment. This Agreement shall be immediately effective. This
Agreement, and Executive’s employment hereunder, shall be for a term of three
years from May 17, 2006, provided, however, that Gen-Probe’s obligations
pursuant to Sections 8(c) and 9 of this Agreement shall be for an indefinite
term. At any time during the term of this Agreement, either party may terminate
this Agreement, and Executive’s employment, in accordance with the provision of
Sections 7 and 8 of this Agreement.

3.   Position and Duties. The Executive shall serve as President and Chief
Executive Officer of Gen-Probe, and shall have commensurate responsibilities and
authority. The Board of Directors may from time to time particularly specify the
Executive’s duties and authority. The Executive shall not engage in or perform
duties for any other persons or entities that interfere with the performance of
his duties hereunder, provided that the Executive may continue to serve on the
boards of directors and boards of trustees on which he served on March 12, 2003.
Any outside board of director positions accepted by the Executive after March
12, 2003 will be subject to approval by the Board of Directors of Gen-Probe.

4.   Salary, Bonus and Benefits.

  (a)   Salary. During the period of Executive’s employment, Gen-Probe shall pay
Executive an annual base salary of $645,000.00. This base salary may be
increased by the Compensation Committee of the Board, subject to the terms of
this Agreement and consistent with the Executive’s performance and Gen-Probe’s
policy regarding adjustments in officer compensation established from time to
time by the Compensation Committee. The base salary shall not be decreased
during the term of this Agreement.

 



--------------------------------------------------------------------------------



 



  (b)   Bonus. In addition, at the discretion of the Compensation Committee, the
Executive will be awarded incentive compensation, in the form of a cash bonus
for each fiscal year during his employment, based upon performance. Executive’s
target bonus shall be seventy-five percent (75%) of his base salary; however,
the actual bonus shall be set at the discretion of the Compensation Committee.  
  (c)   Stock Options/Restricted Stock. In addition, Executive may be awarded
stock options, restricted stock awards and other equity compensation awards by
Gen-Probe’s Compensation Committee, with such terms and conditions as the
Compensation Committee may determine in its sole discretion.     (d)   Life
Insurance. Gen-Probe will obtain and pay for a term life insurance policy
providing for payment of $1,000,000 in benefits to the Executive’s designated
beneficiaries should the Executive die during the term of this Agreement. (This
policy shall be in addition to any coverage provide by Gen-Probe’s group life
insurance plan pursuant to subsection (g), below.)     (e)   Disability
Insurance. Gen-Probe will obtain and pay for a long-term disability insurance
policy providing for payment at a rate of no less than $200,000 per annum to
Executive should Executive suffer a long-term disability during the term of this
Agreement. (This policy shall be in addition to any coverage provide by
Gen-Probe’s group disability insurance plan pursuant to subsection (g), below.)
    (f)   AD& D Insurance. Gen-Probe will obtain and pay for an AD&D insurance
policy providing for a benefit to Executive (or his beneficiaries) of $400,000
(airplane) or $200,000 (automobile or walking) should Executive suffer
accidental death or accidental disability during the term of this Agreement.    
(g)   Other Benefits. The Executive shall be entitled to participate in the
employee benefit programs (including but not limited to medical, dental, life
and disability insurance, 401K retirement plan, and vacation program), as
adopted and maintained by Gen-Probe. The Executive may receive such other and
additional benefits as the Compensation Committee or Board may determine from
time to time in its sole discretion.

5.   Expense Reimbursement. The Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary expenses incurred by him in
performing services hereunder, including all expenses of travel and living
expenses while away from home on business or at the request of, and in the
service of Gen-Probe; provided, that such expenses are incurred and accounted
for in accordance with the policies and procedures established by Gen-Probe. To
the extent that reimbursements made pursuant to this Agreement, including under
Section 8(c) and Section 9, are subject to the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), (a) the reimbursement
shall be made in the no later than December 31 of the calendar year following
the year in which the expense was incurred, (b) the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in

2



--------------------------------------------------------------------------------



 



    any subsequent year, and (c) the Executive’s right to reimbursement under
this Section 4 will not be subject to liquidation or exchange for another
benefit.   6.   Indemnification. Gen-Probe shall indemnify the Executive to the
maximum extent permitted by law, by the by-laws of Gen-Probe and by the
Indemnification Agreement dated August 19, 2002, between the Executive and
Gen-Probe, as it may be amended (the “Indemnification Agreement”), if the
Executive is made a party, or threatened to be made a party, to any threatened
or pending legal action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that the Executive is or
was an officer, director or employee of Gen-Probe or any subsidiary or affiliate
thereof, in which capacity the Executive is or was serving at Gen-Probe’s
request, against reasonable expenses (including reasonable attorneys’ fees),
judgments, fines and settlement payments incurred by him in connection with such
action, suit or proceeding.   7.   Termination. The Executive may terminate his
employment hereunder at any time, with or without Good Reason (as defined below)
upon written notice to Gen-Probe. If Executive contends that Good Reason exists
for his termination, such notice shall specifically and expressly state the
grounds which he contends constitute Good Reason. Gen-Probe may terminate the
Executive’s employment hereunder at any time, subject to the terms of this
Agreement, with or without Cause (as defined below) upon written notice to the
Executive. If this Agreement is terminated, all compensation and benefits other
than severance benefits described in Section 8 below, to the extent applicable,
shall immediately cease, except that the Executive will be entitled, through the
date of termination, to payment of his salary and benefits under Gen-Probe
benefit programs and plans in accordance with their terms.       As used in this
Agreement, “Good Reason” shall mean any of the following events that are not
consented to by the Executive: (i) the removal of the Executive from his
position as the Chief Executive Officer of Gen-Probe; (ii) a substantial and
material diminution in the Executive’s duties and responsibilities hereunder;
(iii) a reduction of the Executive’s base salary or target bonus percentage;
(iv) the location of the Executive’s assignment on behalf of Gen-Probe is moved
to a location more than 30 miles from its present location; (v) the failure of
Gen-Probe to obtain a satisfactory agreement from any successor to Gen-Probe to
assume and agree to perform this Agreement; or (vi) a material breach by
Gen-Probe of its obligations under this Agreement after notice in writing from
the Executive and a reasonable opportunity for Gen-Probe to cure or
substantially mitigate any material adverse effect of such breach. The
Executive’s consent to any event which would otherwise constitute Good Reason
shall be conclusively presumed if the Executive does not exercise his rights to
terminate this Agreement for Good Reason under this section within six
(6) months of notice of the event.       As used in this Agreement, “Cause”
shall mean any of the following events: (i) any act of gross or willful
misconduct, fraud, misappropriation, dishonesty, embezzlement or similar conduct
on the part of Executive; (ii) the Executive’s conviction of a felony or any
crime involving moral turpitude (which conviction, due to the passage of time or
otherwise, is not subject to further appeal); (iii) the Executive’s misuse or
abuse of alcohol, drugs or controlled substances and failure to seek and comply
with appropriate

3



--------------------------------------------------------------------------------



 



    treatment; (iv) willful and continued failure by the Executive to
substantially perform his duties under this Agreement (other than any failure
resulting from disability or from termination by the Executive for Good Reason)
as determined by a majority of the Board after written demand from the Board of
Directors for substantial performance is delivered to the Executive, and the
Executive fails to resume substantial performance of his duties on a continuous
basis within 30 days of such notice; (v) the death of the Executive; or (vi) the
Executive becoming disabled such that he is not able to perform his usual duties
for Gen-Probe for a period in excess of six (6) consecutive calendar months.  
8.   Severance Benefits in Certain Events. If Gen-Probe terminates the
Executive’s employment for reasons other than Cause, or if the Executive
terminates his employment for Good Reason, and such termination constitutes a
“separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h) (a “Separation from Service”), the Executive
shall be entitled to receive the following severance benefits:

  (a)   Salary.         (i) Unless the Executive’s termination under this
Section 8 occurs within eighteen (18) months after a Change in Control, the
Executive shall continue to receive his base salary, at the rate in effect at
the time of his termination of employment, in monthly installments following
termination and continuing for an aggregate period of twenty-four (24) months
(the “Salary Continuation Period”), except that any payments that would
otherwise have been made before the sixtieth (60th) day after the date of
termination of the Executive’s employment (the “First Payment Date”) shall be
made on the First Payment Date.         (ii) If the Executive’s termination
under this Section 8 occurs in connection with a Change in Control, then the
Executive shall receive a lump sum payment as described in this
Section 8(a)(ii). For purposes of this Agreement, “Change in Control” shall have
the meaning set forth on Attachment “1” to this Agreement (hereby incorporated
by reference). A termination shall be “in connection with” a Change in Control
if the termination occurs within the period six (6) months prior to or eighteen
(18) months after a Change in Control (and in the event that the termination
occurs during the six (6) months prior to a Change in Control, subject to the
consummation of the Change in Control and the transaction constituting a change
in the ownership or effective control of Gen-Probe or a change in the ownership
of a substantial portion of the assets of Gen-Probe, as described in Treasury
Regulation Section 1.409A-3(i)(5)). The lump sum payment will be payable on the
later of (A) five (5) days after the Change in Control, or (B) sixty (60) days
after the date of the termination of employment. If the termination occurred
within the six (6) months prior to a Change in Control, the amount of the lump
sum payment pursuant to this Section 8(a)(ii) shall be equal to twelve
(12) months’ base salary (and shall be in addition to the installment payments
described in Section 8(a)(i)); if the termination occurs within eighteen
(18) months after a Change in Control, the amount of the lump sum payment
pursuant to this Section 8(a)(ii) shall be equal to thirty-six (36) months’ base
salary.

4



--------------------------------------------------------------------------------



 



  (b)   Bonus. The Executive shall be entitled to receive a pro rata portion of
the target bonus provided in Section 4(b) for the year in which his employment
terminates and this amount shall be paid in a lump sum on the First Payment
Date. Unless the Executive’s termination under this Section 8 occurs within
eighteen (18) months after a Change in Control, the Executive shall be entitled
to receive, in addition to the salary payments described in Section 8(a)(i)
above, an amount equal to two times the Executive’s targeted level bonus in the
year of the termination (which shall be paid in the same manner as and on the
same schedule as the salary compensation paid under subsection (a)(i) above). If
the termination under this Section 8 occurs in connection with a Change in
Control, then the Executive shall be entitled to receive, in addition to the
salary payments described in Section 8(a) above, an amount equal to three times
the Executive’s targeted level bonus in the year of the termination (or one
times the Executive’s targeted level bonus in the year of the termination if the
termination occurred within the six (6) months prior to a Change in Control,
which shall be in addition to the installment payments described in the second
sentence of this Section 8(b)); the bonus payment pursuant to this sentence
shall be paid in a lump sum at the same time as the salary compensation paid
under subsection (a)(ii) above.     (c)   Health Care Insurance. Continued
health care coverage under Gen-Probe’s medical plan will be provided, without
charge, to the Executive and his eligible dependents until the earlier of
(i) Executive’s sixty-fifth (65th) birthday or (ii) the first date that the
Executive is covered under another employer’s health benefit program providing
substantially the same or better benefit options to the Executive without
exclusion for any pre-existing medical condition. The period of time medical
coverage continues under this Agreement will be counted as coverage time under
COBRA. Such coverage may be provided at Gen-Probe’s option either by payment
directly to Gen-Probe’s health insurance carrier, through Gen-Probe’s own
employee medical expense plan if Gen-Probe is self-insured, or through
reimbursement of Executive’s COBRA premiums upon submission of reasonable
substantiation. After Executive reaches age 65, Gen-Probe will provide up to
$10,000.00 per year in medical reimbursement to cover medical expenses incurred
but not covered by either Medicare Part A and B or Medicare Supplemental
Insurance. The Executive is expected to carry Supplemental Medicare Insurance
and to comply with the Insurance Plan restrictions to maximize coverage.        
No reimbursement payments shall be made unless the Executive provides a
professional bill, receipt or other written documentation acceptable to
Gen-Probe that sets forth the charge for the service rendered and the date of
service.     (d)   Life Insurance. During the Salary Continuation Period,
Gen-Probe will pay the premium for continued life insurance coverage, if any,
that the Executive may have elected under Gen-Probe’s Life Insurance and
Supplemental Life Insurance plan, subject to payment by the Executive of the
portion of such premium not contributed by Gen-Probe under such plan.

5



--------------------------------------------------------------------------------



 



  (e)   [Intentionally Omitted.]     (f)   Outplacement Services. Gen-Probe
agrees to provide Executive with outplacement services during the first six
months of the Salary Continuation Period at a level not lower than the services
provided to senior officers of Gen-Probe prior to the March 12, 2003.     (g)  
Tax Matters. All compensation described in this Agreement will be subject to
Gen-Probe’s collection of all applicable federal, state and local income and
employment withholding taxes.     (h)   Release of Claims. Gen-Probe’s
obligation to make the payments and provide the benefits hereunder shall be
conditioned upon (i) Executive’s execution of a release of all claims that he
then may have other than claims under Section 6 or the Indemnification
Agreement, in standard form and content, within fifty (50) days following the
Executive’s termination of employment and (ii) such release shall not have been
revoked by the Executive within any period permitted under applicable law. The
release shall be mutual and shall also be signed on behalf of Gen-Probe.     (i)
  Section 409A of the Internal Revenue Code and Specified Employees.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by Gen-Probe at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six-month period measured from the date of the
Executive’s Separation from Service or (ii) the date of Executive’s death. Upon
the first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
8(i) shall be paid in a lump sum to Executive (or the Executive’s estate or
beneficiaries), and any remaining payments due under the Agreement shall be paid
as otherwise provided herein. For purposes of Section 409A of the Code,
Executive’s right to receive the payments of compensation pursuant to the
Agreement shall be treated as a right to receive a series of separate payments
and accordingly, each payment shall at all times be considered a separate and
distinct payment.

9.   Health Care Cost Reimbursement After Retirement. After Executive (i) ceases
full time employment with Gen-Probe and (ii) reaches age 65, Gen-Probe will
provide up to $10,000.00 per year in medical reimbursement to cover medical
expenses incurred but not covered by either Medicare Part A and B or Medicare
Supplemental Insurance. The Executive is expected to carry Supplemental Medicare
Insurance and to comply with the Insurance Plan restrictions to maximize
coverage.

6



--------------------------------------------------------------------------------



 



    No reimbursement payments shall be made unless the Executive provides a
professional bill, receipt or other written documentation acceptable to
Gen-Probe that sets forth the charge for the service rendered and the date of
service.

10.   Excise Tax on Parachute Payments.

  (a)   Gross-Up Payment. If it is determined that any payment or distribution
of any type to the Executive or for his benefit by Gen-Probe, any of its
affiliates, any person who acquires ownership or effective control of Gen-Probe
or ownership of a substantial portion of Gen-Probe’s assets (within the meaning
of section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations thereunder) or any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Total Payments”), would be subject to the excise tax imposed
by section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax and any such interest or penalties are collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount calculated to
ensure that after the Executive pays all taxes (and any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Total Payments. The Gross-Up Payment shall be
paid to the Executive on, or as soon as practicable following, the date on which
the Executive remits the Excise Tax (and in no event later than December 31 of
the calendar year following the calendar year in which the Executive remits the
Excise Tax).     (b)   Determination by Accountant. All determinations and
calculations required to be made under this Section 10 shall be made by an
independent accounting firm selected by the Executive from among the largest
four (4) accounting firms in the United States (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations regarding the amount of any Gross-Up
Payment and any other relevant matter, to the Executive and Gen-Probe within
five (5) days after the Executive or Gen-Probe made a request (if the Executive
reasonably believes that any of the Total Payments may be subject to the Excise
Tax). If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with a written statement that it has
concluded that no Excise Tax is payable (including the reasons therefor) and
that the Executive has substantial authority not to report any Excise Tax on his
federal income tax return. If a Gross-Up Payment is determined to be payable, it
shall be paid to the Executive within five (5) days after the Determination has
been delivered to him or Gen-Probe. Any determination by the Accounting Firm
shall be binding upon Gen-Probe and the Executive, absent manifest error.    
(c)   Over- and Underpayments. As a result of uncertainty in the application of
section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments not made by

7



--------------------------------------------------------------------------------



 



      Gen-Probe should have been made (“Underpayment”) or that Gross-Up Payments
will have been made by Gen-Probe that should not have been made (“Overpayment”).
In either event, the Accounting Firm shall determine the amount of the
Underpayment or Overpayment that has occurred. In the case of an Underpayment,
Gen-Probe shall promptly pay the amount of such Underpayment to the Executive or
for his benefit. The Underpayment shall be paid to the Executive on, or as soon
as practicable following, the date on which the Executive remits the Excise Tax
(and in no event later than December 31 of the calendar year following the
calendar year in which the Executive remits the Excise Tax). In the case of an
Overpayment, the Executive shall, at the direction and expense of Gen-Probe,
take such steps as are reasonably necessary (including the filing of returns and
claims for refund), follow reasonable instructions from, and procedures
established by, Gen-Probe, and otherwise reasonably cooperate with Gen-Probe to
correct such Overpayment, provided, however, that (i) the Executive shall in no
event be obligated to return to Gen-Probe an amount greater than the net
after-tax portion of the Overpayment that the Executive has retained or has
recovered as a refund from the applicable taxing authorities and (ii) this
provision shall be interpreted in a manner consistent with the intent of
Subsection (a) above, which is to make the Executive whole, on an after-tax
basis, from the application of the Excise Tax, it being understood that the
correction of an Overpayment may result in the Executive’s repaying to Gen-Probe
an amount that is less than the Overpayment.     (d)   Limitation on Parachute
Payments. Any other provision of this Section 10 notwithstanding, if the Excise
Tax could be avoided by reducing the Total Payments by $10,000 or less, then the
Total Payments shall be reduced to the extent necessary to avoid the Excise Tax
and no Gross-Up Payment shall be made. If the Accounting Firm determines that
the Total Payments are to be reduced under the preceding sentence, then
Gen-Probe shall promptly give the Executive notice to that effect and a copy of
the detailed calculation thereof. The Executive may then elect, in his sole
discretion, which and how much of the Total Payments are to be eliminated or
reduced (as long as after such election no Excise Tax shall be payable), and the
Executive shall advise Gen-Probe in writing of his election within ten (10) days
of receipt of notice. If the Executive make no such election within such ten
(10)-day period, then Gen-Probe may elect which and how much of the Total
Payments are to be eliminated or reduced (as long as after such election no
Excise Tax shall be payable), and it shall notify the Executive promptly of such
election.

11.   Miscellaneous.

  (a)   Arbitration. Executive and Gen-Probe agree that any and all claims or
disputes that in any way relate to or arise out of Executive’s employment with
Gen-Probe or the termination of such employment (including but not limited to
claims under this Agreement or any other contract, tort claims, and statutory
claims of employment discrimination, retaliation or harassment) shall be
resolved exclusively through final and binding arbitration in San Diego,
California.

8



--------------------------------------------------------------------------------



 



      Executive and Gen-Probe waive any rights to a jury trial in connection
with such claims or disputes. The costs of the arbitration, including the fees
of the arbitrator, shall be borne exclusively by Gen-Probe. Any such arbitration
shall take place in San Diego, California and shall be conducted by a single
neutral arbitrator who shall be a retired federal or state judge, to be
appointed by the American Arbitration Association (“AAA”) in accordance with AAA
rules. The applicable procedural rules of AAA shall govern the arbitration. The
arbitrator’s decision shall be delivered in writing and shall disclose the
essential findings and conclusion on which the arbitrator’s decision is based.
The parties shall be permitted to conduct adequate discovery to allow for a full
and fair exploration of the issues in dispute in the arbitration proceeding. The
arbitrator may grant any relief which otherwise would have been available to the
parties in a court proceeding. The decision and award of the arbitrator shall be
final and binding, and judgment upon the arbitrator’s award may be entered by
any court of competent jurisdiction.     (b)   Governing Law. This Agreement
shall be construed and enforced in accordance with and be governed by the laws
of the State of California.     (c)   Entire Agreement. This Agreement and the
Indemnification Agreement set forth the entire agreement and understanding
between the Executive and Gen-Probe on the subject matter hereof, and supersede
any other negotiations, agreements, understandings, oral agreements,
representations and past or future practices, whether written or oral, on the
subject matter hereof. No provision of this Agreement may be amended,
supplemented, modified, cancelled, or discharged unless such amendment,
supplement, modification, cancellation or discharge is agreed to, in writing,
signed by the Executive and a duly authorized officer of Gen-Probe (other than
the Executive); and no provisions hereof may be waived, except in writing, so
signed by or on behalf of the party granting such waiver.     (d)   Validity.
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.     (e)  
Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have duly given when personally delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:
Henry L. Nordhoff
[Intentionally Omitted]

If to Gen-Probe:

9



--------------------------------------------------------------------------------



 



Vice President, Human Resources
Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, California 92121
With a copy to:
General Counsel
Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, California 92121

  (f)   Successors. Gen-Probe will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of Gen-Probe, by agreement in form
and substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that Gen-Probe
would be required to perform it if no such succession had taken place. This
Agreement and all rights under the Agreement shall be binding upon and shall
inure to the benefit of and be enforceable by the party’s personal or legal
representatives, executors, administrators, heirs, and successors.     (g)   No
Right to Continued Employment. Nothing herein shall be construed as giving the
Executive any rights to continued employment with Gen-Probe, and Gen-Probe shall
continue to have the right to terminate the Executive’s employment at any time,
with or without cause, subject to the provisions of this Agreement.

     In witness whereof, the parties have executed this Agreement as of the
Amendment Effective Date.

              Executive:   Gen-Probe Incorporated:    
 
           
          /s/ Henry L. Nordhoff
  By             /s/ Diana De Walt    
 
           
Henry L. Nordhoff
      Diana De Walt         Senior Vice President, Human Resources    
 
           
 
  By             /s/ R. William Bowen    
 
           
 
      R. William Bowen         Senior Vice President and General Counsel    

10



--------------------------------------------------------------------------------



 



ATTACHMENT “1”
DEFINITION OF “CHANGE IN CONTROL”
     Change in Control.
“Change in Control” shall mean a change in ownership or control of Gen-Probe
effected through any of the following transactions:
     (a) any person or related group of persons (other than Gen-Probe or a
person that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, Gen-Probe) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of Gen-Probe’s outstanding securities by means of
any transaction or series of transactions; or
     (b) there is a change in the composition of the Board over a period of
thirty-six (36) consecutive months (or less) such that a majority of the Board
members (rounded up to the nearest whole number) ceases, by reason of one or
more proxy contests for the election of Board members, to be comprised of
individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were still in office at the time such election or
nomination was approved by the Board; or
     (c) the stockholders of Gen-Probe approve a merger or consolidation of
Gen-Probe with any other corporation (or other entity), other than a merger or
consolidation which would result in the voting securities of Gen-Probe
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or another entity) more than 66-2/3% of the combined voting
power of the voting securities of Gen-Probe or such surviving entity outstanding
immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a recapitalization of Gen-Probe (or
similar transaction) in which no person acquires more than 25% of the combined
voting power of Gen-Probe’s then outstanding voting securities shall not
constitute a Change in Control; or
     (d) the stockholders of Gen-Probe approve a plan of complete liquidation of
Gen-Probe or an agreement for the sale or disposition by Gen-Probe of all or
substantially all of Gen-Probe’s assets.

 